TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00591-CV


In the Best Interest and Protection of R. J. C.






FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 37900, HONORABLE GUY HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	On September 22, 2003, R. J. C., pro se, filed a notice of appeal from the judgment
of the probate court.  He subsequently neither paid for, or made arrangements to pay for, the clerk's
record.  By letter dated February 24, 2004, this Court informed R. J. C. of his failure/refusal to pay
the fee due for the record.  We requested a response by March 8, 2004, and warned that the failure
to respond would result in the dismissal of the appeal for want of prosecution.
	Because we have not received any communication from R. J. C. and he has not paid
for, or made arrangements to pay for, the clerk's record, we dismiss this appeal for want of
prosecution on our own initiative.  See Tex. R. App. P. 37.3(b).

  
					Bob Pemberton, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   March 18, 2004